    Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 1 of 24 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION


    AMANDA HUBBARD, AARON NELSON
    and JOSHUA BOYLAND, for themselves
    and all others similarly situated,                         5:19-CV-22-TBR
                                                     Case No. ________________________

                        Plaintiffs,                  JURY TRIAL DEMANDED
                  v.

    PAPA JOHN’S INTERNATIONAL, INC.,

                        Defendant.


                                CLASS ACTION COMPLAINT

     Amanda Hubbard, Joshua Boyland and Aaron Nelson (collectively “Plaintiffs”), by and

through their undersigned attorneys, hereby submit the following class action complaint against

Defendant Papa John’s International, Inc. (“PJI”). The allegations concerning Plaintiffs’ acts and

status are based on their actual knowledge, and their allegations concerning all other matters are

based on information, belief and the investigation of counsel:

                                  NATURE OF THE ACTION

     1. This action seeks to redress PJI’s systematic policy and practice of paying its delivery

drivers net hourly wages that are well below the minimum wage mandated by Kentucky’s wage

and hour law (“KWHL”), KRS § 337.010 et seq.; the Colorado Minimum Wage of Workers Act

(“CMWWA”), Colo. Rev. Stat. § 8-6-101 et seq.; and the Missouri Minimum Wage Law

(“MMWL”), R.S. Mo. § 290.500 et seq.

     2. The KWHL, CMWWA and MMWL, like virtually all minimum wage laws, require

employers to provide their employees with sufficient reimbursements for employment-related

expenses to ensure that employees’ hourly wages equal or exceed the required minimum wage


                                                  
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 2 of 24 PageID #: 2




after such expenses are deducted from hourly wages.          PJI, however, systematically under-

reimbursed its delivery drivers for vehicular wear and tear, gas and other driving-related expenses,

thereby ensuring that all of PJI’s delivery drivers are effectively paid below the minimum wage

(nominal wages – unreimbursed vehicle costs = subminimum wages).

   3. PJI has directly owned and operated at least 708 Papa John’s stores in various states,

including numerous stores in Kentucky, Colorado and Missouri. That total includes both stores

wholly owned and operated by PJI and other stores operated by PJI as “joint ventures.”

   4. Plaintiff Hubbard brings her KWHL claim as a class action pursuant to Fed. R. Civ. P. 23

on behalf of herself and all persons employed as delivery drivers at PJI’s Papa John’s stores in

Kentucky since the date 5 years preceding the filing of this Complaint.

   5. Plaintiff Nelson brings his CMWWA claim as a class action pursuant to Fed. R. Civ. P. 23

on behalf of himself and all persons employed as delivery drivers at PJI’s Papa John’s stores in

Colorado since 2 years prior to Plaintiff Nelson’s April 18, 2018 request to file the same class

claim as part of Durling v. Papa John’s International, Inc., Case No. 7:16-cv-03592-CS-JCM

(S.D.N.Y.).

   6. Plaintiff Boyland brings his MMWL claim as a class action pursuant to Fed. R. Civ. P. 23

on behalf of himself and all persons employed as delivery drivers at PJI’s Papa John’s stores in

Missouri since 2 years prior to Plaintiff Boyland’s April 18, 2018 request to file the same claims

as part of Durling.

                                JURISDICTION AND VENUE

   7. Jurisdiction is authorized pursuant to 28 U.S.C. § 1332(d), as minimal diversity exists,

there are more than 100 class members, and the amount in controversy exceeds $5,000,000.00.

   8. Private actions to enforce the KWHL are authorized under KRS § 337.385(1).



                                                 2
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 3 of 24 PageID #: 3




   9. Private actions to enforce the CMWWA are authorized under C.R.S. § 8-6-118.

   10. Private actions to enforce the MMWL are authorized under R.S. Mo. § 290.527.

   11. Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b)(2), because PJI

employed Plaintiff Amanda Hubbard in this District, PJI is liable for operations at multiple Papa

John’s pizza stores in this District, PJI maintains its primary place of business in this District, and

PJI engaged in the unlawful conduct alleged in this Complaint within this District.

                                          THE PARTIES

   12. PJI is a Delaware corporation that maintains its primary place of business within this

District and operates numerous Papa John’s stores within this District.

   13. Plaintiff Hubbard is an adult resident of Oak Grove, Kentucky, in Christian County, who

worked as a delivery driver for a Papa John’s store at 16580 Fort Campbell Blvd, in Oak Grove,

Kentucky, from about October 2014 to July 2015.

   14. Plaintiff Nelson is an adult resident of Denver, Colorado, in Denver County, who worked

as a delivery driver for Papa John’s stores in Colorado from about September 2016 to March 2017.

   15. Plaintiff Boyland is an adult resident of Festus, Missouri, in Jefferson County, who worked

as a delivery driver for Papa John’s stores in Missouri from about July 2016 to November 2016

and again from about January 2017 to March 2017.

                                        APPLICABLE FACTS

   16. During a typical ten-hour shift, delivery drivers spend about six to seven hours “on the

road” making deliveries.

   17. Throughout the relevant period, PJI required its delivery drivers to maintain and provide a

safe, functioning, insured, and legally-operable automobile to make deliveries.

   18. These vehicles, typically two- and four-door passenger sedans, trucks, sport utility vehicles

and minivans weigh less than 10,000 pounds.
                                                  3
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 4 of 24 PageID #: 4




   18. Throughout the relevant period, PJI required its delivery drivers to bear the “out-of-pocket”

costs associated with their vehicles, including costs for gasoline, vehicle depreciation, insurance,

maintenance, parts, fluids, and repairs.

   19. For decades, the Internal Revenue Service (“IRS”) has calculated and published a standard

mileage reimbursement rate (“IRS rate”) for businesses and employees to use in computing the

minimum deductible costs of operating an automobile for business purposes.

   20. The IRS rate was $0.56 in 2014, was $0.575 in 2015, was $0.54 in 2016, was $0.535 in

2017, was $0.545 in 2018, and is $0.58 in 2019.

   21. Since 2010, many reputable companies that study the cost of owning and operating a

motor vehicle and/or estimating reasonable reimbursement rates for vehicular travel, including the

American Automobile Association (“AAA”), have set the average cost of operating a vehicle at

more than $0.53 per mile.

   22. PJI’s delivery drivers typically experienced lower gas mileage, more rapid vehicle

depreciation, higher insurance rates and greater vehicular expenses than the average business

driver because they typically drove in urban areas, in start-and-stop traffic, on a tight schedule, at

night, and in inclement weather.

   23. Thus, during the relevant period, the actual “out-of-pocket” costs that PJI’s delivery drivers

paid to provide a safe, functioning, insured and legally-operable automobile for their deliveries

was at least $0.535 per mile.

   24. PJI’s delivery drivers make an average of about three-and-a-half deliveries per hour spent

making deliveries.

   25. When PJI’s delivery drivers worked “on the road,” they were paid an hourly wage at or

above the tipped minimum, plus a set amount per delivery to ostensibly offset their vehicle costs.



                                                  4
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 5 of 24 PageID #: 5




However, this set amount always provided delivery drivers with less than the tipped minimum

wage plus the amount of their actual vehicle costs incurred in performing their jobs.

   26. For example, PJI paid Plaintiff Hubbard about Kentucky’s minimum wage rate of $7.25

per hour, including a tip credit applied to the time she spent making deliveries, plus about $1.50

per delivery to offset their vehicle costs, an average total of about $12.50 per hour ($7.25 per hour

+ (3.5 deliveries x $1.50 per delivery). Plaintiff Hubbard’s average round trip delivery distance

was about 6 miles. Thus, she incurred about $11.24 in vehicle expenses per hour she spent making

deliveries (3.5 deliveries x 6 miles per delivery x $.535 per mile cost at the lowest IRS rate in

effect during the recovery period). After subtracting vehicle cost of about $11.24 per hour,

Plaintiff Hubbard’s hourly net wages for work time spent making deliveries totaled only $1.26 per

hour ($12.50 total payments per hour - $11.24 per hour vehicle costs = $1.26 net hourly wage).

That equates to an overall net wage rate of approximately $3.66 per hour (($7.25 x 40% of work

time) + ($1.26 “on-the-road” net hourly wage x 60% of work time)).

   27. As another example, PJI paid Plaintiff Nelson about Colorado’s minimum wage rate of

about $8.31 per hour in 2016 and $9.30 per hour in 2017, including a tip credit applied to the time

they spent making deliveries, plus about $1.20 per delivery to offset their vehicle costs, for an

average total payments of $12.51 per hour in 2016 ($8.31 per hour wages + $4.20 per hour

reimbursements (3.5 deliveries x $1.20 per delivery) = $12.51 total payments per hour) and

average total payments per hour in 2017 of $13.50 per hour in 2017 ($9.30 per hour wages + $4.20

per hour reimbursements (3.5 deliveries x $1.20 per delivery) = $13.50 total payments per hour).

Plaintiff Nelson’s average round trip delivery distance was about 6 miles. Thus, he incurred about

$11.24 in vehicle expenses per hour he spent making deliveries (3.5 deliveries x 6 miles per

delivery x $.535 per mile cost at the lowest IRS rate in effect during the recovery period). After



                                                 5
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 6 of 24 PageID #: 6




subtracting vehicle cost of about $11.24 per hour, Plaintiff Nelson’s hourly net wages for work

time spent making deliveries totaled only about $1.27 per hour in 2016 ($12.51 total payments per

hour - $11.24 per hour vehicle costs = $1.27 net hourly wage) and only about $4.14 per hour in

2017 ($13.50 total payments per hour - $11.24 per hour vehicle costs = $2.26 net hourly wage).

That equates to an overall net wage rate of approximately $4.08 per hour in 2016 (($8.31 per hour

x 40% of work time) + ($1.27 “on-the-road” net hourly wage x 60% of work time)) and

approximately $5.08 per hour in 2017) (($9.30 per hour x 40% of work time) + ($2.26 “on-the-

road” net hourly wage x 60% of work time)).

   28. As another example, PJI paid Plaintiff Boyland Missouri’s minimum wage rate of about

$7.65 in 2016 and $7.70 per hour in 2017, including a tip credit applied to the time he spent making

deliveries, plus about $1.00 per delivery to offset their vehicle costs, for an average total payments

of $11.15 per hour in 2016 ($7.65 per hour wages + $3.50 per hour reimbursements (3.5 deliveries

x $1.00 per delivery) = $11.15 total payments per hour) and average total payments per hour in

2017 of $11.20 per hour in 2017 ($7.70 per hour wages + $3.50 per hour reimbursements (3.5

deliveries x $1.00 per delivery) = $11.20 total payments per hour). Plaintiff Boyland’s average

round trip delivery distance was about 6 miles. Thus, he incurred about $11.24 in vehicle expenses

per hour he spent making deliveries (3.5 deliveries x 6 miles per delivery x $.535 per mile cost at

the lowest IRS rate in effect during the recovery period). After subtracting vehicle cost of about

$11.24 per hour, Plaintiff Boyland’s averaged a net loss of about $0.09 per hour in 2016 ($11.15

total payments per hour - $11.24 per hour vehicle costs = -$0.09 net hourly wage) and about $0.04

per hour in 2017 ($11.20 total payments per hour - $11.24 per hour vehicle costs = -$0.04 net

hourly wage). That equates to an overall net wage rate of approximately $3.00 per hour in 2016

(($7.65 per hour x 40% of work time) + (-$0.09 “on-the-road” net hourly wage x 60% of work



                                                  6
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 7 of 24 PageID #: 7




time)) and approximately $3.06 per hour in 2017 (($7.70 per hour x 40% of work time) + (-$0.04

“on-the-road” net hourly wage x 60% of work time)).

   29. Indeed, PJI’s own documents reflect that, as of approximately April 21, 2017, drivers at

Papa John’s per delivery stores are reimbursed an average of approximately $1.20 per delivery,

which equates to $0.24 per mile (with corporate-owned stores and franchisee-owned stores both

reimbursing the drivers at an effective rate of $0.24 per mile). These reimbursement amounts are

less than half of the IRS rate and are far too low to reasonably reimburse any drivers for their actual

expenses.

                               CLASS ACTION ALLEGATIONS

                                           KWHL Claim

   30. Pursuant to Fed. R. Civ. P. 23, Plaintiff Hubbard brings this class action on behalf of herself

and the following Class of similarly-situated individuals:

               All persons PJI employed in Kentucky as delivery drivers in any
               workweek during the 5 years preceding the filing of this Complaint
               (“the Kentucky Class”).

   31. The Kentucky Class satisfies the numerosity standard as it consists of at least one thousand

persons who are geographically dispersed and, therefore, joinder of all Class members in a single

action is impracticable.

   32. Questions of fact and law common to the Kentucky Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Kentucky Class

arising from PJI’s actions include, without limitation:

            a. Whether they have worked as delivery drivers for PJI delivering pizza and other

               food items;

            b. Whether they have delivered pizza and other food items using automobiles not

               owned or maintained by PJI;
                                                  7
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 8 of 24 PageID #: 8




           c. Whether PJI required them to maintain these automobiles in a safe, legally-

               operable, and insured condition;

           d. Whether they incurred costs for automobile expenses while delivering pizza and

               other food items for the primary benefit of PJI;

           e. Whether they were subject to similar automobile expenses;

           f. Whether they were subject to similar pay rates;

           g. Whether they were subject to the same policy of failing to reimburse for automobile

               expenses; and

           h. Whether PJI’s pay and reimbursement policies resulted in wages below the

               Kentucky minimum wage in some or all workweeks.

   33. The questions set forth above predominate over any questions affecting only individual

persons, and a class action is superior with respect to considerations of consistency, economy,

efficiency, fairness, and equity to other available methods for the fair and efficient adjudication of

the state law claim.

   34. Plaintiff Hubbard’s claim is typical of those of the Kentucky Class in that:

           a. They have worked as delivery drivers for PJI delivering pizza and other food items

               to PJI’s customers;

           b. They have delivered pizza and other food items using automobiles not owned or

               maintained by PJI;

           c. PJI required them to maintain these automobiles in a safe, legally-operable, and

               insured condition;

           d. They incurred costs for automobile expenses while delivering pizzas and other food

               items for the primary benefit of PJI;



                                                  8
  Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 9 of 24 PageID #: 9




           e. They were subject to similar driving conditions, automobile expenses, delivery

               distances, and delivery frequencies;

           f. They were subject to the same pay policies and practices of PJI;

           g. They were subject to the same delivery driver reimbursement policy that

               underestimates automobile expenses per mile, and thereby systematically deprived

               of reasonably approximate reimbursements, resulting in wages below the Kentucky

               minimum wage in some or all workweeks; and

           h. They were paid at or near PJI’s minimum wage before deducting unreimbursed

               business expenses.

   35. Plaintiff Hubbard is an adequate representative of the Kentucky Class because she is a

member of that class and her interest does not conflict with the interest of the members of the

Kentucky Class she seeks to represent. The interests of the members of the Kentucky Class will

be fairly and adequately protected by Plaintiff Hubbard and the undersigned counsel, who have

extensive experience prosecuting complex wage and hour, employment, and class action litigation.

   36. Maintenance of class action is superior to other available methods for fairly and efficiently

adjudicating the controversy as members of the Kentucky Class have little interest in individually

controlling the prosecution of separate class actions, no other litigation is pending over PJI’s

alleged violations of the KWHL, it is desirable to concentrate the litigation in this Court due to the

relatively small recoveries per member of the Kentucky Class, and there are no material difficulties

impairing the management of a class action.

   37. It would be impracticable and undesirable for each member of the Kentucky Class to bring

a separate action. In addition, the maintenance of separate actions would place a substantial and




                                                  9
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 10 of 24 PageID #: 10




unnecessary burden on the courts and could result in inconsistent adjudications, while a single

class action can determine, with judicial economy, the rights of all Kentucky Class members.

                               CMWWA CLAIM

   38. Pursuant to Fed. R. Civ. P. 23, Plaintiff Nelson brings this class action on behalf of himself

and the following Class of similarly-situated individuals:

               All persons PJI employed in Colorado as delivery drivers in any
               workweek during the 2 years preceding Plaintiff Nelson’s April 18,
               2018 request to assert the same claim as part of Durling (“the
               Colorado Class”).

   39. The Colorado Class satisfies the numerosity standard as it consists of at least one thousand

persons who are geographically dispersed and, therefore, joinder of all Class members in a single

action is impracticable.

   40. Questions of fact and law common to the Colorado Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Colorado Class

arising from PJI’s actions include, without limitation:

           a. Whether they have worked as delivery drivers for PJI delivering pizza and other

               food items;

           b. Whether they have delivered pizza and other food items using automobiles not

               owned or maintained by PJI;

           c. Whether PJI required them to maintain these automobiles in a safe, legally-

               operable, and insured condition;

           d. Whether they incurred costs for automobile expenses while delivering pizza and

               other food items for the primary benefit of PJI;

           e. Whether they were subject to similar automobile expenses;

           f. Whether they were subject to similar pay rates;


                                                  10
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 11 of 24 PageID #: 11




           g. Whether they were subject to the same policy of failing to reimburse for automobile

               expenses; and

           h. Whether PJI’s pay and reimbursement policies resulted in wages below the

               Colorado minimum wage in some or all workweeks.

   41. The questions set forth above predominate over any questions affecting only individual

persons, and a class action is superior with respect to considerations of consistency, economy,

efficiency, fairness, and equity to other available methods for the fair and efficient adjudication of

the state law claim.

   42. Plaintiff Nelson’s claim is typical of those of the Colorado Class in that:

           a. They have worked as delivery drivers for PJI delivering pizza and other food items

               to PJI’s customers;

           b. They have delivered pizza and other food items using automobiles not owned or

               maintained by PJI;

           c. PJI required them to maintain these automobiles in a safe, legally-operable, and

               insured condition;

           d. They incurred costs for automobile expenses while delivering pizzas and other food

               items for the primary benefit of PJI;

           e. They were subject to similar driving conditions, automobile expenses, delivery

               distances, and delivery frequencies;

           f. They were subject to the same pay policies and practices of PJI;

           g. They were subject to the same delivery driver reimbursement policy that

               underestimates automobile expenses per mile, and thereby systematically deprived




                                                 11
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 12 of 24 PageID #: 12




               of reasonably approximate reimbursements, resulting in wages below the Colorado

               minimum wage in some or all workweeks; and

           h. They were paid at or near PJI’s minimum wage before deducting unreimbursed

               business expenses.

   43. Plaintiff Nelson is an adequate representative of the Colorado Class because he is a member

of that class and his interest does not conflict with the interest of the members of the Colorado

Class he seeks to represent. The interests of the members of the Colorado Class will be fairly and

adequately protected by Plaintiff Nelson and the undersigned counsel, who have extensive

experience prosecuting complex wage and hour, employment, and class action litigation.

   44. Maintenance of class action is superior to other available methods for fairly and efficiently

adjudicating the controversy as members of the Colorado Class have little interest in individually

controlling the prosecution of separate class actions, no other litigation is pending over PJI’s

alleged violations of the CMWWA, it is desirable to concentrate the litigation in this Court due to

the relatively small recoveries per member of the Colorado Class, and there are no material

difficulties impairing the management of a class action.

   45. It would be impracticable and undesirable for each member of the Colorado Class to bring

a separate action. In addition, the maintenance of separate actions would place a substantial and

unnecessary burden on the courts and could result in inconsistent adjudications, while a single

class action can determine, with judicial economy, the rights of all Colorado Class members.




                                                12
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 13 of 24 PageID #: 13




                                        MMWL CLAIM

   46. Pursuant to Fed. R. Civ. P. 23, Plaintiff Boyland brings this class action on behalf of

himself and the following Class of similarly-situated individuals:

               All persons PJI employed in Missouri as delivery drivers in any
               workweek during the 2 years preceding Plaintiff Boyland’s April
               18, 2018 request to assert the same claim as part of Durling (“the
               Missouri Class”).

   47. The Missouri Class satisfies the numerosity standard as it consists of at least one thousand

persons who are geographically dispersed and, therefore, joinder of all Class members in a single

action is impracticable.

   48. Questions of fact and law common to the Missouri Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Missouri Class

arising from PJI’s actions include, without limitation:

           a. Whether they have worked as delivery drivers for PJI delivering pizza and other

               food items;

           b. Whether they have delivered pizza and other food items using automobiles not

               owned or maintained by PJI;

           c. Whether PJI required them to maintain these automobiles in a safe, legally-

               operable, and insured condition;

           d. Whether they incurred costs for automobile expenses while delivering pizza and

               other food items for the primary benefit of PJI;

           e. Whether they were subject to similar automobile expenses;

           f. Whether they were subject to similar pay rates;

           g. Whether they were subject to the same policy of failing to reimburse for automobile

               expenses; and


                                                  13
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 14 of 24 PageID #: 14




           h. Whether PJI’s pay and reimbursement policies resulted in wages below the

               Missouri minimum wage in some or all workweeks.

   49. The questions set forth above predominate over any questions affecting only individual

persons, and a class action is superior with respect to considerations of consistency, economy,

efficiency, fairness, and equity to other available methods for the fair and efficient adjudication of

the state law claim.

   50. Plaintiff Boyland’s claim is typical of those of the Missouri Class in that:

           a. They have worked as delivery drivers for PJI delivering pizza and other food items

               to PJI’s customers;

           b. They have delivered pizza and other food items using automobiles not owned or

               maintained by PJI;

           c. PJI required them to maintain these automobiles in a safe, legally-operable, and

               insured condition;

           d. They incurred costs for automobile expenses while delivering pizzas and other food

               items for the primary benefit of PJI;

           e. They were subject to similar driving conditions, automobile expenses, delivery

               distances, and delivery frequencies;

           f. They were subject to the same pay policies and practices of PJI;

           g. They were subject to the same delivery driver reimbursement policy that

               underestimates automobile expenses per mile, and thereby systematically deprived

               of reasonably approximate reimbursements, resulting in wages below the Missouri

               minimum wage in some or all workweeks; and




                                                 14
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 15 of 24 PageID #: 15




           h. They were paid at or near PJI’s minimum wage before deducting unreimbursed

               business expenses.

   51. Plaintiff Boyland is an adequate representative of the Missouri Class because he is a

member of that class and his interest does not conflict with the interest of the members of the

Missouri Class he seeks to represent. The interests of the members of the Missouri Class will be

fairly and adequately protected by Plaintiff Boyland and the undersigned counsel, who have

extensive experience prosecuting complex wage and hour, employment, and class action litigation.

   52. Maintenance of class action is superior to other available methods for fairly and efficiently

adjudicating the controversy as members of the Missouri Class have little interest in individually

controlling the prosecution of separate class actions, no other litigation is pending over PJI’s

alleged violations of the MMWL, it is desirable to concentrate the litigation in this Court due to

the relatively small recoveries per member of the Missouri Class, and there are no material

difficulties impairing the management of a class action.

   53. It would be impracticable and undesirable for each member of the Missouri Class to bring

a separate action. In addition, the maintenance of separate actions would place a substantial and

unnecessary burden on the courts and could result in inconsistent adjudications, while a single

class action can determine, with judicial economy, the rights of all Missouri Class members.

                                     CLAIMS FOR RELIEF

          COUNT I - VIOLATION OF KENTUCKY’S WAGE AND HOUR LAW
                         (On Behalf of the Kentucky Class)

   54. Plaintiff Hubbard repeats, realleges, and incorporates by reference each of the foregoing

allegations as though fully set forth herein.

   55. At all relevant times herein, Plaintiff Hubbard and the Kentucky Class have been entitled

to the rights, protections, and benefits provided under the KWHL, KRS § 337.010 et seq.


                                                15
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 16 of 24 PageID #: 16




   56. The KWHL regulates, among other things, the payment of minimum wage by employers

who employ any person in Kentucky, subject to limited exemptions not applicable herein. KRS

§§ 337.010(2)(a) & 337.275(1)

   57. During all times relevant to this action, PJI was the “employer” of Plaintiff Hubbard and

the Kentucky Class within the meaning of the KWHL. KRS § 337.010(1)(d).

   58. During all times relevant to this action, Plaintiff Hubbard and the Kentucky Class were

PJI’s “employees” within the meaning of the KMWL. KRS § 337.275(2)(a).

   59. The KWHL exempts certain categories of employees from Kentucky’s minimum wage and

other obligations, none of which apply to Plaintiff Hubbard or members of the Kentucky Class. Id.

   60. Kentucky’s minimum wage has been $7.25 per hour since July 1, 2009. KRS § 337.275(1).

   61. PJI, pursuant to its policy and practice, violated the KWHL by failing and refusing to pay

Plaintiff Hubbard and the Kentucky Class minimum wage after deduction of unreimbursed vehicle

expenses incurred on the job.

   62. Plaintiff Hubbard and the Kentucky Class are victims of a uniform and employer-based

compensation policy. Upon information and belief, this uniform policy, in violation of the KWHL,

has been applied, and continues to be applied, to all Kentucky Class members employed at PJI’s

Papa John’s stores in Kentucky.

   63. Plaintiff Hubbard and all Kentucky Class members are entitled to damages equal to the

difference between the minimum wage and actual wages received after deducting un-reimbursed

vehicle expenses within the 5 years preceding the filing of this Complaint. KRS § 337.385(1).

   64. Plaintiff Hubbard and all Kentucky Class members are entitled to an equal amount as and

for liquidated damages. Id.




                                               16
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 17 of 24 PageID #: 17




    65. Plaintiff Hubbard and all Kentucky Class members are entitled to their attorney’s fees and

costs. Id.

    66. Plaintiff Hubbard and all Kentucky Class members are entitled to pre- and post-judgment

interest at the applicable legal rate.

    WHEREFORE, on Count I of this Complaint, Plaintiff Hubbard and the Kentucky Class

demand judgment against PJI and pray for: (1) compensatory damages; (2) liquidated damages,

(3) attorney’s fees and costs; (4) pre-judgment and post judgment interest as provided by law; and

(5) such other relief as the Court deems fair and equitable.

         COUNT II - VIOLATION OF THE COLORADO MINIMUM WAGE ACT
                         (On Behalf of the Colorado Class)

    67. Plaintiff Aaron Nelson repeats, realleges, and incorporates by reference each of the

foregoing allegations as though fully set forth herein.

    68. At all relevant times herein, Plaintiff Nelson and the Colorado Class have been entitled to

the rights, protections, and benefits provided under the CMWWA, C.R.S. § 8-6-101, et seq., and

the wage orders incorporated therein, 7 CCR § 1103-1.

    69. The CMWWA regulates, among other things, the payment of minimum wage by employers

who employ any person in Colorado, subject to limited exemptions not applicable herein. C.R.S.

§ 8-6-108.5, et seq.; 7 CCR 1103-1.

    70. During all times relevant to this action, PJI was the “employer” of Plaintiff Nelson and the

Class within the meaning of the CMWWA. Id.

    71. During all times relevant to this action, Plaintiff Nelson and the Colorado Class were PJI’s

“employees” within the meaning of the CMWWA. Id.




                                                 17
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 18 of 24 PageID #: 18




    72. The CMWWA exempts certain categories of employees from Colorado’s minimum wage

and other obligations, none of which apply to Plaintiff Nelson or members of the Colorado Class.

C.R.S. § 8-6-108.5, et seq.; 7 CCR 1103-1.

    73. Colorado’s minimum wage was $8.31 per hour in 2016, was $9.30 per hour in 2017, was

$10.20 per hour in 2018, and is $11.10 per hour in 2019.

    74. PJI, pursuant to its policy and practice, violated the CMWWA by failing and refusing to

pay Plaintiff Nelson and the Colorado Class minimum wage after deduction of unreimbursed

vehicle expenses incurred on the job.

    75. Plaintiff Nelson and the Colorado Class are victims of a uniform and employer-based

compensation policy. Upon information and belief, this uniform policy, in violation of the

CMWWA, has been applied, and continues to be applied, to all Class members in PJI’s Papa John’s

stores in Colorado.

    76. Plaintiff Nelson and all similarly situated employees are entitled to damages equal to the

difference between the minimum wage and actual wages received after deducting un-reimbursed

vehicle expenses within the 2 years preceding the filing of this Complaint. C.R.S.A. § 8-6-118.

    77. Plaintiff Nelson and all Colorado Class members are entitled to their attorney’s fees and

costs. Id.

    78. Plaintiff Nelson and all Colorado Class members are entitled to pre- and post-judgment

interest at the applicable legal rate.

    WHEREFORE, on Count II of this Complaint, Plaintiff Nelson and the Colorado Class demand

judgment against PJI and pray for: (1) compensatory damages; (2) liquidated damages, (3)

attorney’s fees and costs; (4) pre-judgment and post judgment interest as provided by law; and (5)

such other relief as the Court deems fair and equitable.



                                                18
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 19 of 24 PageID #: 19




         COUNT III - VIOLATION OF THE MISSOURI MINIMUM WAGE ACT
                          (On Behalf of the Missouri Class)

   79. Plaintiff Boyland repeats, realleges and incorporates by reference each of the foregoing

allegations as though fully set forth herein.

   80. At all relevant times, PJI was the “employer” of Plaintiff Boyland and members of the

Missouri Class as the term is defined in R.S. Mo. §§ 290.500(3), 290.500(4).

   81. At all relevant times, Plaintiff Boyland and the Missouri Class members were PJI’s

“employees” as the term is defined in R.S. Mo. § 290.500(3).

   82. At all relevant times, Plaintiff Boyland and members of the Missouri Class have been

entitled to the benefits, rights and protections conferred by the MMWL. R.S. Mo. § 290.500 et

seq.

   83. The MMWL regulates, inter alia, employers’ responsibility to pay employees minimum

wage. R.S. Mo. §§ 290.500(3), 290.502.1.

   84. Missouri’s minimum wage was $7.65 per hour in 2016, was $7.70 per hour in 2017, was

$7.85 per hour in 2018, and is $8.60 per hour in 2019.

   85. PJI knew or should have known that its reimbursement policy and practice failed to

compensate delivery drivers at or above Missouri’s minimum wage.

   86. PJI has willfully violated Missouri law by failing to pay Plaintiff Boyland and Missouri

Class members Missouri’s applicable minimum wage rate.

   87. PJI willfully failed to keep accurate records of all expenses incurred by its employees.

   88. Plaintiff Boyland and Missouri Class members are victims of a uniform and employer-

based compensation policy that has been applied to all delivery driver employees employed by PJI

in Missouri.




                                                19
 Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 20 of 24 PageID #: 20




   89. Plaintiff Boyland and Missouri Class members are entitled to damages equal to the

difference between the applicable minimum wage and actual wages received after deducting job-

related expenses plus liquidated damages. R.S. Mo. § 290.527.

   90. Plaintiff Boyland and Missouri Class members are entitled to an additional equal amount

as liquidated damages. Id.

   91. Plaintiff Boyland and Missouri Class Members are entitled to reasonable attorney’s fees

and costs. Id.

   92. Plaintiff Boyland and the Missouri Class are entitled to pre- and post-judgment interest at

the applicable legal rate.

   WHEREFORE, on Count III of this Complaint, Plaintiff Boyland and the Missouri Class

demand judgment against PJI and pray for: (1) compensatory damages; (2) liquidated damages,

(3) attorney’s fees and costs; (4) pre-judgment and post judgment interest as provided by law; and

(5) such other relief as the Court deems fair and equitable.

                                 DEMAND FOR JURY TRIAL

   Plaintiffs, by and through their undersigned counsel, hereby demand a jury trial in the above-

captioned matter.

February 12, 2019

                                                      Respectfully submitted,

                                              By:     /s/ David Suetholz




                                                20
Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 21 of 24 PageID #: 21




                                         David Suetholz, KY BPR#90199
                                         J. Gerard Stranch IV
                                         (pro hac vice forthcoming)
                                         BRANSTETTER, STRANCH &
                                         JENNINGS, PLLC
                                         223 Rosa L. Parks Avenue, Suite 200
                                         Nashville, Tennessee, 37203
                                         Telephone:     (877) 369-0267
                                         Fax:           (615) 255-5419
                                         davids@bsjfirm.com
                                         gerards@bsjfirm.com


                                         FINKELSTEIN, BLANKINSHIP,
                                         FREI-PEARSON & GARBER, LLP
                                         Jeremiah Frei-Pearson
                                         (pro hac vice forthcoming)
                                         D. Greg Blankinship
                                         (pro hac vice forthcoming)
                                         Andrew C. White
                                         (pro hac vice forthcoming)
                                         445 Hamilton Avenue, Suite 605
                                         White Plains, New York 10601
                                         Tel: (914) 298-3281
                                         jfrei-pearson@FBFGLaw.com

                                         WEINHAUS & POTASHNICK, LLP
                                         Mark Potashnick
                                         (pro hac vice forthcoming)
                                         11500 Olive Blvd., Suite 133
                                         St. Louis, Missouri 63141
                                         Telephone: (314) 997-9150
                                         Facsimile: (314) 997-9170
                                         markp@wp-attorneys.com

                                         PAUL, LLP
                                         Richard M. Paul III
                                         (pro hac vice forthcoming)
                                         601 Walnut Street, Suite 300
                                         Kansas City, Missouri 64106
                                         Telephone:     (816) 984-8100
                                         Rick@PaulLLP.com




                                    21
Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 22 of 24 PageID #: 22




                                         STEPHAN ZOURAS, LLP
                                         David J. Cohen
                                         (pro hac vice forthcoming)
                                         604 Spruce Street
                                         Philadelphia, PA 19106
                                         Telephone: (215) 873-4836
                                         dcohen@stephanzouras.com




                                    22
Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 23 of 24 PageID #: 23
Case 5:19-cv-00022-TBR Document 1 Filed 02/12/19 Page 24 of 24 PageID #: 24
